Citation Nr: 1627674	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  06-36 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a dental condition for compensation purposes, to include an atrophic mandible.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from January 1955 to December 1956.  He also had subsequent service in the United States Army Reserves through February 1963.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In September 2010 and April 2012, the Board, in relevant part, remanded the claim of entitlement to service connection for a dental condition for compensation and VA outpatient treatment purposes for further development.  In a February 2015, statement of the case, the RO indicated that the Veteran's claim for service connection for a dental disorder for treatment purposes was being forwarded to the VHA for consideration.  

The Board notes that the Veteran's VA medical records reflect that he receives VA dental treatment under Class IV.  See 38 C.F.R. § 17.161(h) (2015) (a veteran whose service-connected disabilities are rated at 100 percent or who is entitled to a total disability rating based on individual unemployability (TDIU) may be authorized for any needed dental treatment).  

In December 2015, the Board once again remanded the claim for service connection for a dental disorder for compensation purposes for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from June 2003 to February 2015 that were considered by the AOJ.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the claim of entitlement to service connection for a dental disorder for compensation purposes must be remanded to obtain a fully adequate VA examination and to ensure substantial compliance with the Board's prior remand directives.

In September 2010 and April 2012, the Board directed the AOJ to request the Veteran's dental records from Fort Benning, Kentucky, for the period from January 1955 to December 1956.  The Board also directed the AOJ to request any inpatient or outpatient medical records from the Fort Campbell Army Hospital dated from August 1956 to December 1956.  

In June 2012, the AOJ submitted a Personnel Information Exchange System (PIES) request for dental records from Fort Benning and received a response that the records were unavailable.  However, the Board notes that the records request and response received did not address the period from July 1956 to December 1956.  
Additionally, in April 2012, the AOJ submitted a PIES request for records from Fort Campbell Army Hospital.  However, the request was limited to dental records and the Board specifically directed the AOJ to request any records of inpatient or outpatient treatment.  Therefore, remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, in April 2012, the Board directed the AOJ to make further attempts to obtain the Veteran's complete service treatment records, including but not limited to a request for any records from the Army Reserves.  There is no indication that the RO requested records from the Veteran's Army Reserve unit.  Therefore, remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, following the December 2015 remand, the Veteran was afforded a VA examination in February 2016.  The examiner noted that the Veteran did not recall any trauma to his face or mandible that could have resulted in removal of his teeth.  However, the examiner did not state whether there was any bone loss through disease.  Moreover, the examiner indicated that there was severe atrophy of the mandible, but did not state the extent of that loss.  The examiner also opined that the removal of the Veteran's teeth during service and use of dentures for 60 years could have been a contributing factor to his atrophic mandible.  However, the Board notes that the opinion is too speculative to support a grant of service connection.   See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Furthermore, all opinions must be supported by a full and complete rationale.  Therefore, the Board finds that a remand is necessary to obtain a fully adequate VA medical opinion that complies with the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his dental condition.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Mountain Home VAMC dated from February 2015 to the present.  

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the appropriate facilities to request all dental records from Fort Benning, Kentucky, dated from July 1956 to December 1956.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  The AOJ should contact the appropriate facilities to obtain any inpatient or outpatient medical records from the Fort Campbell Army Hospital dated from August 1956 to December 1956.   

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  The AOJ should contact the Veteran's Army Reserve Unit to request the Veteran's complete service treatment records.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current dental disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any service treatment records that are obtained, post-service medical records, and lay assertions. 

After examination and review of the record, the examiner should:  

(a)  List all current dental disorders;

(b)  For each missing tooth, comment on whether the missing tooth is considered a replaceable missing tooth;

(c)  For each non-replaceable missing tooth, comment on whether such resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease during service.  

 (d)  If a non-replaceable missing tooth resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease, specifically note the trauma or disease resulting in tooth loss; and,

(e)  For each dental disorder other than missing teeth, state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related the Veteran's active duty service, to include any treatment therein.  

In rendering his or her opinion, in addition to the other pertinent evidence of record, the examiner should consider all pertinent evidence of record, including the following: 1) the February 2003 notarized statement from R.R. (initial used to protect privacy); 2) the April 2005 correspondence from the Veteran in which he states that all of his teeth were pulled and his gums were "split" to remove a portion of his lower jaw bone; and 3) the October 2010 and February 2016 VA examination findings.

6.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


